Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  129208                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 129208
                                                                    COA: 261754
                                                                    Washtenaw CC: 01-001265-FH
  JEFFREY SCOTT PRIELIPP,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 16, 2005 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

         KELLY, J., would remand this case to the Court of Appeals for consideration as on
  leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2005                    _________________________________________
           s1102                                                               Clerk